                     Case 3:21-cv-06794-TSH Document 4 Filed 08/31/21 Page 1 of 3




                                                  UNITED STATES DISTRICT COURT
                                                                                                 WQ 3 1
                                                NORTHERN DISTRICT OF CALIFORNIA



                  GEORGE JARVIS AUSTIN,
                                                                      Case No. 21-cv-06794-TSH
                                   Plaintiff,
                                                                      NOTICE REGARDING RESOURCES
                           V.                                         AVAILABLE TO PRO SE LITIGANTS

                  STATE BAR,

                                   Defendant.




           10           Since you are representing yourself in this ease, the Court issues this notice to you about
           11   legal resources available, the rules yotfneed to follow, and the legal standard that applies to

      cd   12   summary j udgment motions.

           13                                           RESOURCES AVAILABLE
6
   o
i! ^
           14   1. Pro Se Handbook: The district court has produced a guide for pro se litigants called
(/)   O

5
on 'n
           15      Representing Yourself in Federal Court: A Handbookfor Pro Se Litigants, which provides
B "S
^Q
GO    _
           16       instructions on how to proceed at every stage of your ease, including discovery, motions, and
T3 S
0)
■ti
      (U
           17       trial. It is available electronically online rhttp://cand.uscourts.gov/t)rosehandbook) or in hard
D     °
      z.   18       copy free of charge from the Clerk's Office.

           19   2. Federal Pro Bono Projeet's Help Desk: Make an appointment to speak with an attorney who
           20       may be able to provide basic legal assistance, but not representation. Call (415) 782-8982 to
           21       schedule an appointment, or by signing up for an appointment on the 15th Floor of the Federal
           22       Courthouse in San Francisco, 450 Golden Gate Avenue, San Francisco, California. They do

           23       not accommodate drop-ins. More information is available at

           24       h ttp: //cand. uscourt s. gov/hel pcenters f.

           25                                             RULES OF THE COURT

           26           Here are some basic rules of which you should be aware. These rules, and others, are

           27   discussed in detail in the Pro Se Handbook. This is not an exhaustive list, and you should refer to

           28   the Handbook for additional rules of court.
                     Case 3:21-cv-06794-TSH Document 4 Filed 08/31/21 Page 2 of 3




            1   1. Civil Local Rules: In addition to the Federal Rules of Civil Procedure, the district court has its

           2       own set of Civil Local Rules that must be followed. The Civil Local Rules are available

           3       online at http://cand.uscourts.gov/locaIrules/civil.

           4    2. Standing Orders: Each judge also has their own set of standing orders, which must be

           5       followed in the cases assigned to them. The undersigned's standing orders are available online

           6       at http://cand.uscou.rts.gov/tshorders. These standing orders provide clarification on many

           7       topics, including how and when to schedule hearings, the format for chambers copies of all

           8       filings, discovery, and how to communicate with the court.

           9    3. Consent and Declination process: Cases in this district are directly assigned to magistrate

           10      judges when they are filed, but in order for me to continue to preside over your case from

           11      filing to final judgment, all parties must consent to my jurisdiction. What this means is that

           12      you have to file a form and formally consent to my presiding over your case, and acknowledge

U
           13      that any appeal of final judgment will be directly to the Ninth Circuit Court of Appeals,just as
.a o       14      it would if a district judge presided over your case. The form is available online at
C/3   O

Q ."5      15      https://www.cand.uscourts.gov/civilforms. If you have any questions or need any assistance,
c3 •J
■>-' Q
00 ^
           16      please call Rose Maher, my courtroom deputy, at(415)522-4708, and she will go over the
<U    (U
           17      process with you and send you a copy of the form if necessary.
'I
           18   4. Electronic Filing: If you have regular access to a computer, the internet, and an email address,
           19       you may satisfy the technical requirement for e-filing, which will allow you to file documents
           20       online instead of submitting hard copies to the Clerk's Office. For more information, and to

           21       download a sample motion that you may submit for court approval, visit
           22       httT)://cand.uscourts.gov/ECF/nroseregistration. You must obtain court approval to e-file.

           23                                       SUMMARY JUDGMENT

           24          No motion for summary judgment has been filed in your case, but this explains the process

           25   if a motion is filed. If the other party in this ease files a motion for summary judgment, that
           26   motion— if granted—will result in the dismissal of your case. Generally, summary judgment
           27   must be granted when there is no genuine issue of material fact for trial. What that means is if
           28   there is no real dispute about any fact that would affect the result of your case, the party who asked
                      Case 3:21-cv-06794-TSH Document 4 Filed 08/31/21 Page 3 of 3




            1    for summary judgment is entitled to judgment as a matter of law, which ends your case.

            2             Federal Rule of Civil Procedure 56 tells you what you must do in order to oppose a motion

            3    for summary judgment. When a party you are suing makes a motion for summary judgment that

            4    is properly supported by declarations(or other sworn testimony),^ you cannot just rely on what
            5    your complaint says. Instead, you must set out specific facts in declarations, depositions, answers

            6    to interrogatories, or authenticated documents, as provided in Rule 56, that contradict the facts in
            7    Defendant's declarations and documents and show there is a genuine issue of material fact for

            8    trial. If you do not submit your own evidence in opposition, the Court might— if it is
            9    appropriate— enter summary judgment against you and in favor of the other party.
            10            If the Court grants summary judgment in favor of the other party, your case will be
            11   dismissed, and there will be no trial. See Rand v. Rowland, 154 F.3d 952, 963 (9th Cir. 1998)(en

       cd   12   banc). You should read Federal Rule of Civil Procedure 56 and Celotex Corp. v. Catrett, All U.S.

o
            13   317(1986)(which discusses how the party who opposes summary judgment must come forward
-f-»   cd
.a o
43 ^4-1
            14   with evidence showing triable issues of material fact on every essential element of his claim).
izi    o

5           15            Failure to file an opposition: If you do not file your opposition, the Court will still
       'd
B -5?
^ '/
"f-»

00
       Q    16   consider whether summary judgment is appropriate under Rule 56, but your failure may be
TS     c
(U     <u
            17   construed as consent by you to this Court's granting the other party's motion for summary
5 o
  iz;       18   judgment. That in turn may result in the dismissal of your case before trial. See Ghazali v. Moran,
            19   46 F.3d 52, 53-54 (9th Cir. 1995)(per curiam); Brydges v. Lewis, 18 F.3d 651,653 (9th Cir.
            20   1994).

            21            IT IS SO ORDERED.

            22   Dated: September 1, 2021
                                                                    THOMAS S. HIXSON
            23                                                      United States Magistrate Judge
            24

            25

            26
                 ^ A declaration is a statement of facts. The person making the declaration must know those facts
                 personally, and they must be facts that can be admitted into evidence. That means they must be
            27
                 facts as opposed to conclusions, argument, opinion, or inadmissible hearsay. A declaration rnust
                 be made under penalty of perjury, which means the person making the declaration must sign it and
            28
                 date the declaration after the following statement: "I declare under penalty of perjury that the
                 foregoing is true and correct. Dated           . Signed                    ."
                                                                     3
